United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
FEDERAL DEPOSIT INSURANCE
CORPORATION, Arlington, VA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1957
Issued: June 22, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 24, 2019 appellant, through counsel, filed a timely appeal from an August 1,
2019 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 19-1957.2
On June 9, 2015 appellant, then a 57-year-old financial analyst, filed a traumatic injury
claim (Form CA-1) alleging that on February 20, 2015 he tripped on a strip of concrete when
walking between the first and second floors of the employing establishment parking garage and
“flew” forward, head first, into a concrete staircase, while in the performance of duty. He alleged
that, as a result, he sustained a large bruise on his upper right arm and skinned both knees.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

This case has previously been before the Board. Docket No.17-0086 (issued August 3, 2017).

Appellant also experienced a sore right thigh, forearm cramps, soreness in his back, and tingling
in his right hand and fingers.
By decision dated July 28, 2015, OWCP denied appellant’s claim, finding that he had not
established the February 20, 2015 incident occurred as alleged.
On June 7, 2016 appellant, through counsel, requested reconsideration and submitted
evidence in support of his request. By decision dated August 24, 2016, OWCP denied modification
of the July 28, 2015 OWCP decision.
On October 20, 2016 appellant, through counsel, appealed to the Board. By decision dated
August 3, 2017,3 the Board affirmed OWCP’s August 24, 2016 decision, as modified. The Board
found that the evidence submitted was sufficient to establish that the February 20, 2015 incident
occurred as alleged and that appellant was in the performance of duty at the time of the incident.
The Board, however, further found that appellant had not met his burden of proof to establish an
injury causally related to the accepted February 20, 2015 employment incident.
On August 7, 2018 appellant, through counsel, requested reconsideration.
By decision dated August 1, 2019, OWCP denied modification, finding that the medical
evidence of record was insufficient to establish causal relationship between the diagnosed medical
condition and the accepted February 20, 2015 employment incident.
Section 10.607(a) of OWCP’s regulations provides that a request for reconsideration must
be received within one year of the date of OWCP’s last merit decision for which review is sought.4
Timeliness is determined by the document receipt date of the request for reconsideration as
indicated by the received date in the Integrated Federal Employees’ Compensation System
(iFECS).5 The Board has duly considered the matter and finds that appellant’s request for
reconsideration was untimely filed as it was not received until August 7, 2018, which is more than
one year from the last merit decision, which was the Board’s August 3, 2017 decision.
OWCP will consider an untimely request for reconsideration only if it demonstrates clear
evidence of error on the part of its most recent decision. The request must establish, on its face,
that such decision was erroneous.6 The standard utilized by OWCP in its August 1, 2019 decision
is appropriate only for timely reconsideration requests. Because appellant filed an untimely
reconsideration request, the case will be remanded to OWCP for application of the correct standard
for reviewing untimely reconsideration requests, the clear evidence of error standard.7 After such

3

Id.

4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

6

Id. at § 10.607. See also C.B., Docket No. 17-0933 (issued July 17, 2017); A.B., Docket No. 15-0521 (issued
June 13, 2016).
7

Id. at § 10.606(b).

2

further development as OWCP deems necessary, it shall issue an appropriate decision.
Accordingly,
IT IS HEREBY ORDERED THAT the August 1, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: June 22, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

